Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 8, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144327                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 144327
                                                                    COA: 306106
                                                                    Oakland CC: 2010-233501 FC
  DONALD MICHAEL HARDY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 18, 2011
  order of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the trial court erroneously assessed 50 points for offense variable 7
  (OV 7), MCL 777.37(1)(a), because the defendant racked a shotgun during the
  carjacking, and whether trial counsel was ineffective for waiving this issue.

        We further ORDER the Oakland Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint
  counsel to represent the defendant in this Court.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 8, 2012                        _________________________________________
           h0605                                                               Clerk